Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2001

Ameristeel Corp v. Local Union 430
Precedential or Non-Precedential:

Docket 00-3366




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Ameristeel Corp v. Local Union 430" (2001). 2001 Decisions. Paper 249.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/249


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 26, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-3366

AMERISTEEL CORPORATION

v.

INTERNATIONAL BROTHERHOOD OF
TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN
AND HELPERS OF AMERICA, AFL-CIO,
Teamsters Local 430; AMERICAN
ARBITRATION ASSOCIATION

International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers
of America, AFL-CIO, Teamsters Local 430,
       Appellant

On Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. Civil No. 99-cv-02131)
District Judge: Honorable William W. Caldwell

Argued November 30, 2000

Before: BECKER, Chief Judge, RENDELL
and MAGILL,* Circuit Judges



_________________________________________________________________
* Honorable Frank J. Magill, Senior Judge of the United States Court of
Appeals for the Eighth Circuit, sitting by designation.
ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the slip opinion in the
above case, filed September 26, 2001, be amended as
follows:

Counsel for Appellee "D. Rangle Moody, II, Esq." should
be "D. Randle Moody, II, Esq.".

Also, in Judge Becker's dissenting opinion:

On page 31, third line from the bottom, the reference to
the Maj. Op. should be at 17, 20-21.

On page 33, first full paragraph, line 18, there should be
a period after the cite to Burns, 404 U.S. at 274.

       BY THE COURT,

       /s/Marjorie O. Rendell
       Circuit Judge

Dated: October 26, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2